Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: In order to better show what is and is not taught by the references, Examiner shows some words underlined. Words that are underlined indicate teachings of the cited reference, and may not specifically be claimed.



Claims 1-3, 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shepard (US9978178)  in view of Vesely et al. (US20120162384, Vesely).

As to claim 1:
Shepard shows a method of sharing expressive actions over one or more shared workspace sessions, comprising:
defining a shared volume in a first workspace (column 2, l. 30-35) (e.g., defining a field of view of a camera 114);
displaying a shared workspace object in the shared volume (column 2, lines 60-65) (e.g., displaying shared content 120 within the field of view of camera 114);

capturing first expressive actions of the first virtual hand at the shared volume (column 3, lines 8-22) (e.g., detecting placement of the local user's hand 116 over the display surface 110, to determine the position of the user's hand 116 relative to the display surface 110 and/or the shared content 120, and to detect other characteristics of the user's hand such as characteristics relating to shape and/or color of the user hand.);
and providing one or more of the first expressive actions to one or more participants of a shared workspace session (column 4, lines 44-53) (e.g., any or all of the computing devices may have the capabilities described above for both capturing and providing user hand characteristics and for displaying a virtual hand based on received user hand characteristics).
Shepard fails to specifically show: displaying a first virtual hand in the shared volume. 
In the same field of invention, Vesely teaches: three dimensional collaboration. Vesely further teaches: displaying a first virtual hand in the shared volume (¶ [0092]) (e.g., the collaborator is wearing a watch and placing it over display; the local user may see the images as a rendering on his stereo display 150 adjacent to local user's watch). 
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Shepard and Vesely before the effective filing date of the invention, to have combined the teachings of Vesely with the method as taught by Shepard. 
One would have been motivated to make such combination because a way to provide a more realistic video conferencing system between two 3D collaboration systems would have been obtained and desired, as expressly taught by Vesely (¶ [0076]).

As to claim 2, Shepard further shows:
The method of claim 1, wherein capturing the first expressive actions of the first virtual hand comprises:
capturing hand motions and hand positions of the first virtual hand displayed at the shared volume (column 5, lines 35-47).

As to claim 3, Shepard further shows:
The method of claim 2, wherein capturing the first expressive actions of the first virtual hand comprises:
capturing information about a position of the first virtual hand relative to the shared workspace object (column 5, lines 35-47).

As to claim 6, Shepard further shows:
The method of claim 1, further comprising:
controlling the displaying of the first virtual hand responsive to an interface device (column 4, lines 54-59) (e.g.,. techniques are also applicable to more general situations in which a physical object may be placed over displayed and shared content. Such a physical object may comprise an article other than a hand, or may comprise a hand and/or an article held by the hand).

As to claim 7, Shepard further shows:
The method of claim 1, further comprising:
receiving one or more expressive actions of the one or more participants of the shared workspace session (column 5, lines 42-44) (e.g., The user hand characteristics 214 may also include the shape or gesture that is formed by the hand, including relative orientations of the fingers of the user hand 116).

As to claim 8, Vesely further teaches:
The method of claim 1, further comprising:
defining shared volumes of workspaces associated with second workspace sessions (¶ [0064], [0067]) (e.g., two or more users may join different video conferences, and each video conference may be transformed to a shared graphic space; digital object content may be sharable for one or more local users and may be manipulated by the collaborator, where the objects being manipulated are renderable and hence able to be seen by the local user(s). Head objects, as opposed to other digital object content, may not be part of the collaboration graphic space and therefore may be accessible by specific users; in other words, specific users may have access to specific sharable objects).
One would have been motivated to make such combination because a way to provide a more realistic video conferencing system between two 3D collaboration systems would have been obtained and desired, as expressly taught by Vesely (¶ [0076]).

As to claim 9, Shepard further shows:
The method of claim 8, further comprising:
initiating one of the shared volumes responsive to selecting an associated one of the second workspace sessions (column 4, lines 1-26; col. 5, l. 11-19) (e.g. The shared content 120 may originate or be generated from one of the computing devices 102 or 104. Alternatively, the shared content may originate from another source, such as a server or other network-based resource; , the user 106 may be asked as part of an initialization procedure to view a sample image 206 and to manually specify corners of the display surface 110 within the sample image 206; in other words, initiating the field of view of the camera 114 by viewing a sample image 206 and manually specifying corners of the display surface 110 within the sample image 206 in response to originating or generating a shared content 120).

As to claim 10:
Shepard shows a shared workspace computing system, comprising:
a 
wherein the 

display a shared virtual work object at the virtual workspace (column 2, lines 60-65) (e.g., displaying shared content 120 within the field of view of camera 114);
and display expressive actions of a first virtual hand 
and a 
capture the expressive actions of the first virtual hand (column 3, lines 8-22) (e.g., detecting placement of the local user's hand 116 over the display surface 110);
and provide the expressive actions to one or more participants of a shared workspace session (column 4, lines 44-53) (e.g., any or all of the computing devices may have the capabilities described above for both capturing and providing user hand characteristics and for displaying a virtual hand based on received user hand characteristics).
Shepard fails to specifically show:
the display system being a virtual reality display system;
the engine being a virtual reality engine;
display a shared volume in a virtual workspace; and 
the workspace application being a virtual reality workspace application
displaying expressive actions of a first virtual hand at the shared volume
In the same field of invention, Vesely teaches: three dimensional collaboration. Vesely further teaches:
the display system being a virtual reality display system;
the engine being a virtual reality engine;
display a shared volume in a virtual workspace; and 
the workspace application being a virtual reality workspace application
displaying expressive actions of a first virtual hand at the shared volume (fig. 9, (¶ [0091], [0092]).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Shepard and Vesely before the effective filing date of the invention, to have combined the teachings of Vesely with the system as taught by Shepard. 
One would have been motivated to make such combination because a way to provide a more realistic video conferencing system between two 3D collaboration systems would have been obtained and desired, as expressly taught by Vesely (¶ [0076]).

As to claim 11, Vesely further teaches:
The shared workspace computing system of claim 10, wherein the shared workspace comprises a virtual display (fig. 9, (¶ [0091], [0092]).
One would have been motivated to make such combination because a way to provide a more realistic video conferencing system between two 3D collaboration systems would have been obtained and desired, as expressly taught by Vesely (¶ [0076]).

As to claim 12, Shepard further shows:
The shared workspace computing system of claim 11, wherein the shared volume is a shared volumetric region defined in front of the display (col. 2, l. 30-35) (e.g.,. the field of view of the camera is a shared volumetric region define in front of the display).

As to claim 13, Shepard further shows:
The shared workspace computing system of claim 10, wherein the virtual reality workspace application is configured to:
receive expressive actions of one or more second virtual hands associated with pariticpations of the shared workspace session (column 5, lines 42-44) (e.g., The user hand characteristics 214 may also include the shape or gesture that is formed by the hand, including relative orientations of the fingers of the user hand 116).

As to claim 14, Vesely further teaches:
The shared workspace computing system of claim 13, wherein the virtual reality engine is configured to:
display, at the shared volume, the one or more second virtual hands comprising the expressive actions (fig. 9, (¶ [0091], [0092]).
One would have been motivated to make such combination because a way to provide a more realistic video conferencing system between two 3D collaboration systems would have been obtained and desired, as expressly taught by Vesely (¶ [0076]).

As to claim 15, Vesely further teaches:
The shared workspace computing system of claim 10, wherein the virtual reality workspace application is configured to:
define shared volumes of workspaces associated with second workspace sessions (¶ [0064], [0067]) (e.g., two or more users may join different video conferences, and each video conference may be transformed to a shared graphic space).
One would have been motivated to make such combination because a way to provide a more realistic video conferencing system between two 3D collaboration systems would have been obtained and desired, as expressly taught by Vesely (¶ [0076]).

As to claim 16, Shepard further shows:
The shared workspace computing system of claim 15, wherein the shared workspace computing system of claim 10, wherein the virtual reality workspace application is configured to:
initiating one of the shared volumes responsive to selecting an associated one of the second workspace sessions (column 4, lines 1-26; col. 5, l. 11-19) (e.g. The shared content 120 may originate or be generated from one of the computing devices 102 or 104. Alternatively, the shared content may originate from another source, such as a server or other network-based resource; , the user 106 may be asked as part of an initialization procedure to view a sample image 206 and to manually specify corners of the display surface 110 within the sample image 206; in other words, initiating the field of view of the camera 114 by viewing a sample image 206 and manually specifying corners of the display surface 110 within the sample image 206 in response to originating or generating a shared content 120).

Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shepard (US9978178)  in view of Vesely et al. (US20120162384, Vesely), further in view of Biocca et al. (US20020080094, Biocca).

As to claims 4:
Shepard and Vesely shows a method substantially as claimed, as specified above. 
Shepard and Vesely fails to specifically show: further comprising displaying a second virtual hand in the shared volume, the second virtual hand corresponding to a virtual hand of a second workspace of the shared workspace session.
In the same field of invention, Biocca teaches: teleportal face-to-face system. Biocca further teaches: displaying a second virtual hand in a shared volume, the second virtual hand corresponding to a virtual hand of a second workspace of a shared workspace session (¶ [0036], [0037]) (e.g., information can be processed and distributed from other sources that provide visual data which can be projected by teleportal system 100, for example, digital pictures of body parts, images acquired via medical imaging technology and images of other three dimensional (3D) objects; Images or "first images" sensed by face capture system 203 are morphed for viewing by users at remote sites via a networked computer. The images for viewing are 3D and stereoscopic such that each user experiences a perspectively correct viewpoint on an augmented reality scene. The images of participants can be located anywhere in space around the user.).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Shepard, Vesely and Biocca before the effective filing date of the invention, to have combined the teachings of Biocca with the method as taught by Shepard and Vesely. 
One would have been motivated to make such combination because a way to provide “real world” scenes when displaying virtual objects and environments would have been obtained and desired, as expressly taught by Biocca (¶ [0009]).

As to claim 5, Shepard further shows:
The method of claim 4, wherein displaying the second virtual hand comprises displaying the second virtual hand having second expressive actions, the second expressive actions corresponding to expressive actions captured at a shared volume of the second workspace (column 4, lines 44-53) (e.g., any or all of the computing devices may have the capabilities described above for both capturing and providing user hand characteristics and for displaying a virtual hand based on received user hand characteristics).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Barrus 		[U.S. 8698873]
Guthrie et al.	[U.S. 20100295921]
Krah		[U.S. 20150042568]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)271-2753.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        6/6/2022